      Case 3:20-cv-00236-DPM Document 34 Filed 05/06/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

MICHAEL CERVANTES                                           PLAINTIFF
ADC #601673

v.                      No: 3:20-cv-236 DPM

JOYCE DOBBS; DEBBIE BURUSEN;
JAMES HARRISON; MARCUS KELLER;
JL McCLESKEY; JAMES JOHNSON; and
JEFF YATES, Sheriff, Lawrence County,
Arkansas                                                DEFENDANTS

                            JUDGMENT

     Cervantes's complaint is dismissed without prejudice.



                                       D .P. Marshall Jr.
                                       United States District Judge
